Citation Nr: 0521623	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an initial, compensable rating for head/neck 
tremors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from December 1963 to 
September 1967, and from December 1990 to May 1991.  

In October 1999, the veteran and his spouse testified during 
a hearing before RO personnel; a transcript of that hearing 
is of record.  In May 2001, the veteran withdrew his request 
for a travel board hearing.  

The present matter initially came to the Board of Veterans' 
Appeals (Board) on appeal of a February 2002 rating decision, 
in which the RO in Pittsburgh, Pennsylvania, granted service 
connection and assigned an initial noncompensable rating for 
head/neck tremors, effective July 17, 1998.  In March 2002, 
the veteran filed a notice of disagreement (NOD) with the 
initial rating assigned, and the RO issued a statement of the 
case (SOC) in October 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2002.  

In August 2003, the veteran moved from Pennsylvania to Texas.  
Thus, jurisdiction over the veteran's claims file has been 
transferred to the RO in Houston, Texas.  

In November 2003, the Board remanded the veteran's claim for 
an initial compensable rating for head/neck tremors to the RO 
for additional development.  Development was also requested 
for two additional claims then on appeal: service connection 
for an acquired psychiatric disorder, to include as secondary 
to service-connected disability(ies); and service connection 
for erectile dysfunction, claimed as secondary to service-
connected head/neck tremors.  

In a January 2005 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
chronic adjustment disorder with anxious features, effective 
April 8, 1999.  At that time, the RO also granted service 
connection and assigned an initial noncompensable rating for 
erectile dysfunction, effective March 8, 2002.  As such, the 
claims for service connection for an acquired psychiatric 
disorder and for erectile dysfunction are no longer in 
appellate status.  

Following its completion of the Board's requested development 
of the claim for an initial compensable rating for head/neck 
tremors, the RO continued its denial of the veteran's claim 
(as reflected in the March 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board.  

As the claim for an initial compensable rating for head/neck 
tremors emanates from the veteran's disagreement with the 
assigned rating following the grant of service connection, 
the Board has characterized the claim for an initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, in a June 2004 statement to 
the RO, the veteran reported that his tremors had become 
worse, referring to both his service-connected head/neck 
tremors and to bilateral hand tremors (for which service 
connection has not been granted).  The Board construes this 
assertion as a claim for bilateral hand tremors.  However, as 
the RO has not adjudicated any such claim, it is not before 
the Board; hence, it is referred to the RO for appropriate 
action.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

Here, further medical evidence addressing the veteran's level 
of impairment due to his service-connected head/neck tremors 
is need to resolve the claim on appeal.  

The Board notes that the RO has assigned an initial, 
noncompensable rating for head/neck tremors in accordance 
with 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2004), for 
"tic, convulsive."  See 38 C.F.R. § 4.20.  Under this 
diagnostic code, a mild tic warrants a noncompensable rating, 
a moderate tic warrants a 10 percent rating, and a severe tic 
warrants a 30 percent rating.  

The report of a March 1999 examination conducted by Susan M. 
Baser, M.D., reflects that the veteran's head/neck tremors 
were under control with medication.  In August 2000, Dr. 
Baser reported that the veteran had a mild intermittent 
intention tremor of the head.  A report of an August 2001 VA 
neurological examination reflects the examiner's report that 
the veteran exhibited a slight, intermittent, brief (less 
than 10 seconds) tremulousness of the head on two occasions.  
The diagnosis was chronic, persistent head/neck tremor.  A 
report of a November 2002 VA genitourinary examination 
reflects the examiner's report that he could not detect any 
gross tremors about the neck or head.  Thereafter, a report 
of a May 2004 neurological examination conducted by Joseph 
Jankovic, M.D., and Yavuz Silay, M.D., reflects a reported 
finding that the veteran had a "5-6 Hertz lateral 
oscillation of the head."  This particular clinical finding, 
however, was not further explained; thus, it is unclear to 
the Board whether a "5-6 Hertz lateral oscillation of the 
head" is reflective of more than a mild tremor.  

Moreover, the veteran has contended that his head/neck 
tremors result in greater impairment than currently rated.  
He has reported that getting a haircut or having his teeth 
treated by a dentist is very difficult due to the shaking of 
his head/neck.  Under these circumstances, and given the time 
period the veteran was last examined by a VA neurologist 
(approximately four years), the Board finds that the veteran 
should be afforded a more contemporaneous VA neurological 
examination before an appellate decision on his claim on 
appeal is made.  See 38 U.S.C.A. § 5103A (West 2002).  

Hence, the RO should arrange for the veteran to undergo a 
neurological examination at an appropriate VA medical 
facility.  The veteran is hereby advised that, failure to 
report to the scheduled examination, without good cause, may 
result in a denial of his claim for an initial, compensable 
rating.  See 38 C.F.R. § 3.655(b) (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the veteran furnish all 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  In adjudicating the claim, 
the RO should specifically consider whether staged rating 
(assignment of different ratings for distinct periods of 
time), pursuant to Fenderson, is warranted, to include 
whether a higher rating is assignable, on an extra-schedular 
basis under 38 C.F.R. § 3.321(b) (2004), at any point since 
the effective date of the grant of service connection.  



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
neurological examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the neurologist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (to include the frequency, 
severity, and muscle groups involved, as 
appropriate) of the veteran's service-
connected head/neck tremors.  Based on 
the above-noted findings, the examiner 
should provide an assessment as to 
whether the veteran's head/neck tremors 
are mild, moderate, or severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include In 
adjudicating the claim, the RO should 
specific consideration of whether staged 
rating, pursuant to Fenderson, is 
warranted, to include whether a higher 
rating is assignable, on an extra-
schedular basis under 38 C.F.R. 
§ 3.321(b) (2004), at any point since the 
effective date of the grant of service 
connection.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




